NUMBER 13-21-00220-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


         IN RE MCCOY CORPORATION AND ERIK DELGADILLO


                      On Petition for Writ of Mandamus.


                                      ORDER

             Before Justices Longoria, Hinojosa, and Tijerina
                            Order Per Curiam

      Relators McCoy Corporation (McCoy) and Erik Delgadillo have filed a petition for

writ of mandamus seeking to compel the trial court to: (1) partially vacate its June 23,

2021 order compelling the depositions of Ron Van Winkle, Waylon Walker, Beth Ramsey,

John Grimsley, Rachel Stauffer, and Randy Padilla; and (2) sign a new order that grants

McCoy’s motion to quash and motion for protection with respect to these six individuals.
Relators have also filed an opposed motion to stay all trial court proceedings pending

resolution of this petition for writ of mandamus.

       The Court, having examined and fully considered the relators’ opposed motion to

stay trial court proceedings, is of the opinion that the motion should be granted in part

and denied in part. Accordingly, we grant the relators’ opposed motion and order the June

23, 2021 order compelling the depositions of Ron Van Winkle, Waylon Walker, Beth

Ramsey, John Grimsley, Rachel Stauffer, and Randy Padilla to be stayed pending

resolution of this original proceeding. See TEX. R. APP. P. 52.10(b) (“Unless vacated or

modified, an order granting temporary relief is effective until the case is finally decided.”).

We deny the relators’ opposed motion in part insofar as it requests to stay all other trial

court proceedings.

       The Court requests that the real party in interest, Israel Gutierrez, or any others

whose interest would be directly affected by the relief sought, file a response to the

petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See id. R. 52.2, 52.4, 52.8.



                                                                 PER CURIAM



Delivered and filed on the
20th day of July, 2021.




                                              2